Citation Nr: 1606346	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2012, a statement of the case was issued in January 2014, and a substantive appeal was received in March 2014.

The Veteran testified at a Board hearing in August 2014; the transcript is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hence the recharacterization of the issue hereinabove.

The issues of entitlement to service connection for a skin disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The record is at least in equipoise as to whether bilateral hearing loss was manifested during the Veteran's period of active service. 

2.  The record is at least in equipoise as to whether tinnitus was manifested during the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, or tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 159 (1993).

Pursuant to 38 U.S.C.A. § 1154(b), under such regulatory provision, if the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) .

The Veteran claims hearing loss and tinnitus due to in-service noise exposure.  He had active service in the Republic of Vietnam and was issued the Combat Action Ribbon.  His military occupational specialty (MOS) was motor vehicle operator.  

The Veteran testified that following service, in 1974 he recalls having problems hearing.  09/20/2014 Virtual VA entry, Hearing Transcript at 23.  The Veteran testified that he purchased Miracle Aid hearing aids in 1988.  Id. at 24.  The Veteran testified that he experienced ringing in his ears in service and thereafter.  Id. at 25-26.

A March 1970 examination conducted for separation purposes reflects a whispered voice test of 15/15.  The August 2011 VA examination report reflects the examiner's notation that a 15/15 whisper test was documented but the whisper test is neither frequency nor ear specific and cannot rule out hearing loss.  08/27/2014 VBMS entry, STR-Medical-Photocopy at 3.  

In October 2010, the Veteran underwent a VA audiological examination.  The examiner diagnosed normal to severe sensorineural hearing loss.  10/27/2010 VBMS entry, VA Examination.

In an August 2011 addendum opinion, the examiner stated that the etiology issue could not be resolved without resort to mere speculation.  The examiner stated that hearing was within normal limits when the Veteran entered the service.  The examiner stated that no exit exam was completed and without an exit audiogram, it was not possible to provide an opinion, other than one based upon speculation, concerning the relationship of his hearing loss and tinnitus to his noise exposure while in service.  08/19/2011 VBMS entry, VA Examination.

It is conceded that the Veteran had noise exposure during his active service in Vietnam and there is post-service medical evidence of hearing loss and tinnitus.  As detailed, the VA examiner was unable to provide an opinion without resorting to speculation due to the lack of audiogram testing on separation.  The Veteran, however, recalls experiencing hearing loss proximate to his separation from service, and he recalls experiencing ringing in his ears during service and thereafter.  The Veteran is competent to attest to problems with hearing and ringing in his ears, and the Board finds his assertions to be credible.  In light of the Veteran's in-service noise exposure, the fact that he received the Combat Action Ribbon, the fact that he reports experiencing ringing in his ears during service, the fact that he reports experiencing problems with hearing within years of separation from service, and the examiner's inability to profer an opinion, the Board finds the evidence is in equipoise with respect to whether his bilateral hearing loss and tinnitus are related to his combat service.  Likewise, the Board notes that in the case of chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As indicated, hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1133; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection is deemed warranted for hearing loss and tinnitus.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Skin disability

The Veteran asserts that he has a skin disability that is due to service.  He testified that he experienced a rash on his neck during service and he could not shave because of the rash.  09/20/2014 Virtual VA entry, Hearing Transcript at 16.  The Veteran and his spouse testified that the rash was in his beard and eyebrow area.  Id. at 17.  

In April 1969, the Veteran was assessed with an infection on the left side of his neck.  He was instructed not to shave.  08/27/2014 VBMS entry, STR-Medical-Photocopy at 4.  

An October 2010 VA examination reflects an assessment of a history of skin rashes not evident on examination that day.  The examiner stated that the Veteran has actinic keratosis and has a history of recurrent skin rash about twice a year, but did not think it was due to Agent Orange exposure.  The examiner, however, did not address the in-service treatment of his neck.  

An August 2011 VA treatment record reflects diagnoses of neoplasm of unknown significance likely IDN, cannot exclude BCC, it is traumatized, shave excision for removal, and actinic keratoses, destroyed with liquid nitrogen cryotherapy.  09/07/2011 VBMS entry, Medical Treatment Record - Government Facility.

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed skin disabilities.  If a condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet.App. 405, 408 (1994).  

Acquired psychiatric disability, to include PTSD

The Veteran claims entitlement to service connection for PTSD due to service, which included service in the Republic of Vietnam.  He was issued the Combat Action Ribbon.  His military occupational specialty (MOS) was motor vehicle operator.  He testified that he was shot at and shot back while serving in Vietnam.  09/20/2014 Virtual VA entry, Hearing Transcript at 5.  He also testified that he was exposed to casualties.  Id. at 5-6.  

An August 2010 VA evaluation reflects diagnoses of anxiety disorder not otherwise specified, rule out generalized anxiety disorder, and rule out adjustment disorder with anxious mood.  The examiner commented that the Veteran does endorse some trauma exposure while serving in Vietnam but denied many symptoms of PTSD other than mild reexperiencing and avoidance.  07/25/2011 VBMS entry, Medical Treatment Record - Government Facility at 45.

In December 2010, the Veteran underwent a VA examination wherein the examiner found no diagnosis of PTSD.  The examiner stated that the frequency, severity, and duration of symptoms was not meaningful, nor was it meaningful to try to establish a nexus between a stressor and PTSD symptomatology.  The examiner stated that the Veteran might meet the criteria for diagnosis of an adjustment disorder with mixed anxiety and depressed mood secondary to his financial concerns.  12/10/2010 VBMS entry, VA Examination.

In June 2014, the Veteran underwent an assessment with a VA social worker.  The examiner stated that the Veteran has history of PTSD with current symptoms impacting functioning and relationships.  09/25/2014 VBMS entry, Medical Treatment Record-Government Facility.

It is not clear whether the social worker's notation of a history of PTSD is based on the assertions of the Veteran, or a review of record, but the Board notes that VA treatment records are only on file dated through August 30, 2011.  Updated treatment records must be associated with the Virtual folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the assessment of the social worker and the Veteran's assertions, the Veteran should be afforded another VA examination to assess whether he has PTSD due to service, and/or whether any other diagnosed acquired psychiatric disability is due to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from August 31, 2011.  

2.  Schedule the Veteran for a VA dermatology examination with a physician to ascertain the nature and etiology of his claimed skin disability.  To the extent possible, such examination should be scheduled at a time when the disability is active.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all skin disabilities.  

Consider should be given to the prior diagnoses of record.

b)  Is a skin disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service notation of infection of the neck?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all outstanding treatment records have been associated with the Virtual folder, schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The Virtual folder must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

The examiner should know that the Veteran had active service in the Republic of Vietnam and received the Combat Action Ribbon.

b) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  Thereafter, readjudicate the service connection issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


